UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6359


ROBERT G. MOORE,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; UNITED STATES FEDERAL INC.; KELLY
MADIGAN; GRANT MCDANIEL; JUDGE EMANUEL BROWN; JUDGE MARCUS
Z. SHAR; LAWRENCE ROSENBERG; JAMES SCOTT; OTHER TWO LAWYERS
UNKNOWN,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:14-cv-00375-JKB)


Submitted:   May 29, 2014                     Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert G. Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert    G.    Moore   appeals   the    district       court’s    order

dismissing his “maritime tort claim” without prejudice.                     We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm     for   the    reasons   stated       by   the     district     court.

Moore v. United States, No. 1:14-cv-00375-JKB (D. Md. Feb. 14,

2014).     We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented        in   the   materials

before   this    court     and   argument   would    not   aid      the   decisional

process.



                                                                            AFFIRMED




                                        2